EXHIBIT 10.21


ESTABLISHMENT LABS HOLDINGS INC.
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of August 10, 2018 (the “Effective Date”), by and between
ESTABLISHMENT LABS HOLDINGS INC., a BVI corporation (the “Company”) and Renee
Gaeta an individual residing at 750 Calle Alella Santa Barbara, CA 93109, US
(the “Executive”).
Background
WHEREAS, the Company desires to confirm the current terms of employment between
the Executive and the Company for the term hereof;
WHEREAS, the Executive desires to continue being employed by the Company in
accordance with the terms hereof; and
WHEREAS, the Company and the Executive mutually intend to set forth herein the
terms and conditions of the Executive’s employment with the Company.
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Company and Executive agree as follows:
1.Employment. The Company hereby agrees to employ the Executive, and the
Executive hereby accepts such employment with the Company subject to the terms
and conditions set forth herein. During the Term (as defined in Section 2), the
Executive shall serve in the capacity of Chief Financial Officer of the Company
and shall report directly to the Chief Executive Officer. The Executive’s duties
hereunder will be those normally incident to the Executive’s position and such
other duties as may be reasonably assigned to her from time to time by the Chief
Executive Officer. During the Term, except for illness and vacation periods, the
Executive shall devote all of her business time, attention, skill and efforts to
the faithful performance of her duties hereunder. The Executive shall not be
involved with any community or professional organizations or serve as a director
for any other entities, other than those activities and investments that do not
impair the ability of the Executive to perform the duties of her position. The
parties understand and agree that the Executive is primarily providing services
out of the United States, and for employment purposes, Motiva USA, LLC shall
employ the Executive, maintain her employment records, pay her cash compensation
and provide her benefits.
2.    Term / Termination.
(a)    Term. The term of the Executive’s employment (the “Term”) shall continue
in full force and effect until terminated in accordance with Sections 2(b),
2(c), 2(d), 2(e) or 2(f) below.





--------------------------------------------------------------------------------





(b)    Termination for Cause. The Executive’s employment may be terminated by
the Company for “Cause.” For purposes of this Agreement, “Cause” shall mean
(i) the Executive’s conviction, or pleading guilty or nolo contendere to, a
felony or other crime involving moral turpitude, (ii) the Executive’s engagement
in fraud, dishonesty, embezzlement, insubordination, or misconduct, (iii) the
failure of the Executive to perform her assigned duties or follow the reasonable
and lawful directives of the Board of Directors of the Company (the “Board of
Directors”), which failure is not cured within ten (10) days of written notice
from the Company of such material failure, (iv) the material breach by the
Executive of her obligations hereunder or under any material provision of the
Company’s Code of Business Conduct and Ethics or any related agreements with any
Company Group member, which breach (to the extent curable) is not cured within
ten (10) days of written notice from the Company of such breach, or (v) any of
the causes described in the applicable Labor Code. The Executive shall not be
deemed to have been terminated for Cause unless and until there shall have been
delivered to her written notice of such termination.
(c)    Termination by Executive for Good Reason. The Executive’s employment may
be terminated by the Executive for “Good Reason” if the Executive resigns from
her employment with the Company in accordance with the following sentence after
the occurrence of any of the following events, without the Executive’s consent:
(i)    a material diminution by the Company of the responsibility, importance or
scope of the Executive’s functions, duties or position with the Company from the
position and attributes thereof described in Section 1;
(ii)    breach by the Company of any material provision hereof; or
(iii)    any reduction of the Executive’s Base Compensation (as defined in
Section 3(a) below).
In order for the Executive’s resignation to constitute a resignation for “Good
Reason,” the Executive must first provide the Company with written notice of the
acts or omissions constituting the grounds for “Good Reason” within thirty (30)
days of the initial existence of such grounds for “Good Reason” and a period of
thirty (30) days following the date of such notice to cure such grounds (the
“Cure Period”), such grounds must not have been cured by the expiration of the
Cure Period, and the Executive must resign within thirty (30) days following the
expiration of the Cure Period.
(d)    Termination by Reason of Death or Disability. The Executive’s employment
will automatically terminate upon the death or Disability of the Executive. For
purposes of this Section 2(d), the term “Disability” shall mean the inability or
failure of the Executive to perform the essential functions of her position of
employment with the Company with or without reasonable accommodation as a result
of a mental or physical disability for a total of ninety (90) or more days
(whether or not consecutive) during any twelve (12) months, all as determined in
good faith by a majority of the disinterested members of the Board of Directors;
provided, however, if the Company maintains a policy insuring against the
disability of Executive, then “Disability” shall have the same meaning as in
such policy.


2

--------------------------------------------------------------------------------





(e)    Termination by Company without Cause. The Executive’s employment may be
terminated by the Company without Cause, at any time, for any reason or for no
reason, upon the payment by the Company of all indemnities which may be deemed
mandatory according to the applicable local legislation.
(f)    Termination by Executive without Good Reason. The Executive’s employment
may be terminated by the Executive without Good Reason, at any time, upon thirty
(30) days’ prior written notice of termination. Upon receipt of the Executive’s
written notice of termination, the Company may immediately terminate the
Executive’s employment, which termination shall be deemed for “Cause.”
3.    Compensation. The Company shall pay the Executive as compensation, in
consideration for all her services hereunder, the amounts described in this
Section 3:
(a)    Base Compensation. The Executive will be paid a base salary equivalent to
USD $315,000.00 per annum (the “Base Compensation”). Such salary shall be paid
to the Executive in equal installments not less frequently than monthly, in
accordance with the Company’s business practices in effect from time to time.
Any compensation which may be paid to the Executive under any additional
compensation or incentive plans of the Company or which may otherwise be
authorized from time to time by the Board of Directors shall be in addition to
the Base Compensation to which the Executive is entitled to under this
Agreement.
(b)    Incentive Compensation (Annual Bonus). The Executive shall also be
eligible to receive additional annual compensation of up to 50% of the Base
Compensation (the “Target Bonus”), upon the verification of the achievement of
certain individual targets and goals by the Executive and certain targets and
milestones by the Company. Such targets and goals shall be established in
writing by the Company. The determination of whether such targets have been
achieved shall be determined by the Company in its sole discretion. The
Executive shall be entitled to such additional annual compensation only if the
Executive is employed by the Company through the end of the applicable fiscal
year, except as expressly contemplated in Section 8. Any such additional annual
compensation to which the Executive is entitled with respect to a particular
fiscal year shall be paid no later than March 15 of the year following such
fiscal year. Any additional annual compensation for the 2018 fiscal year may be
paid in cash or shares of the Company’s common stock having an equivalent value
(as determined by the Board of Directors), at the discretion of the Board of
Directors.
(c)    Equity Awards. The Executive will be eligible to receive equity awards
pursuant to any plans or arrangements the Company may have in effect from time
to time. The Board of Directors (or a committee of the Board of Directors) will
determine in its discretion whether the Executive will be granted any such
equity awards and the terms and conditions of any such equity award in
accordance with the terms and conditions of any applicable plan or arrangement
that may be in effect from time to time.
(d)    Participation in Plans. During the Executive’s employment with the
Company, the Executive shall be entitled to participate in all savings and
retirement plans, policies and programs maintained in force by the Company,
including any qualified pension, profit sharing


3

--------------------------------------------------------------------------------





or other retirement plans, non-qualified retirement and deferred compensation
plans, and other similar retirement and welfare benefit plans, programs and
arrangements, provided that the Executive qualifies for participation in such
plans, programs and arrangements pursuant to the terms thereof and only if such
plans or programs are put in place. The Executive shall be informed by the
Company when and if any of these apply.
(e)    Employee Benefits. During the Executive’s employment with the Company,
the Executive shall continue to be eligible to participate in all of the Company
benefit plans and programs in effect for similarly-situated employees. The
Company reserves the right to cancel or change the benefit plans and programs it
offers to its employees at any time.
(f)    Expense Reimbursement. The Company shall pay or reimburse the Executive
(or, in the Company’s sole discretion shall pay directly), upon a proper
accounting as the Company may reasonably require, for reasonable business
related expenses and disbursements incurred by the Executive in the course of
the performance of the Executive’s duties under this Agreement, provided that
the incurring of such expenses shall have been approved in accordance with the
Company’s regular reimbursement procedures and policies of the Company in effect
from time to time.
(g)    Withholding. Payment of all amounts to the Executive shall be net of any
withholding. The Company may withhold from the Executive’s compensation all
applicable amounts (including, withholding and payroll taxes) required by law.
(h)    Additional Benefits. During the Executive’s employment with the Company,
the Executive shall receive a car allowance according to the Company standard
for executives. Additionally, and only while the Executive is employed by the
Company during the twenty-four (24)-month period beginning on July 1, 2017, the
Executive shall also receive a monthly living stipend of US$2,000.
4.    Vacation. The Executive shall be entitled to paid vacation in accordance
with the Company’s vacation policy, with the timing and duration of specific
vacations mutually and reasonably agreed to by the parties hereto.
5.    Place of Performance. In connection with her employment by the Company,
the Executive shall render her services wherever the Company requires it.
6.    Facilities Available to Executive. The Company shall furnish Executive
with facilities and technical services as may be reasonably appropriate for the
performance of her duties in the Company’s industry.
7.    Equity Acceleration Upon a Change in Control. Upon a Change in Control
that occurs before the termination of the Executive’s employment with the
Company, the Executive will receive accelerated vesting as to one hundred
percent (100%) of the then‑unvested portions of all of Executive’s outstanding
equity awards that were granted before the Effective Date, and with respect to
such equity awards with performance-based vesting, all performance goals or
other vesting


4

--------------------------------------------------------------------------------





criteria will be deemed achieved at one hundred percent (100%) of target levels
and all other terms and conditions met.
8.    Payments Due Upon Termination of Employment.
(a)    Non-CIC Qualified Termination. If a Non-CIC Qualified Termination occurs,
then, subject to Sections 8(e) and 9, the Executive will receive the following
severance payment and benefits:
(i)    Salary Severance. A lump sum severance payment equal to nine (9) months
of the Executive’s Base Compensation as in effect immediately prior to such
termination of the Executive’s employment (or if such termination is the result
of Executive’s resignation due to a material reduction in the Executive’s Base
Compensation, as in effect immediately prior to such reduction).
(ii)    Bonus Severance. A lump sum severance payment equal to (A) the annual
bonus that the Executive would have earned under Section 3(b) for the fiscal
year in which the Executive’s Non-CIC Qualified Termination occurs had the
Executive remained employed with the Company through the date the Executive was
required to continue employment with the Company in order to be eligible to
receive such bonus multiplied by (B) the fraction obtained by dividing (x) the
number of days the Executive has worked during such fiscal year by (y) the total
number of days in such fiscal year, which will be paid at the same time as other
similarly situated employees of the Company receive bonus payments for the
fiscal year but in no event later than March 15 of the year following the year
of the Non-CIC Qualified Termination.
(iii)    Health Benefit. Subject to Section 8(d), the Company will pay the
premiums for the Executive and the Executive’s eligible dependents to continue
healthcare coverage at the rates then in effect for active employees, subject to
any subsequent changes in rates that are generally applicable to the Company’s
active employees (the “Health Benefit”), until the earlier of (A) a period of
nine (9) months from the date of the Executive’s termination of employment, (B)
the date upon which the Executive and/or the Executive’s eligible dependents
becomes covered under similar plans or (C) the date upon which the Executive
ceases to be eligible for coverage under COBRA or other applicable law or policy
governing such coverage.
(b)    CIC Qualified Termination. If a CIC Qualified Termination occurs, then,
subject to Sections 8(e) and 9, the Executive will receive the following
severance payments and benefits from the Company:
(i)    Salary Severance. A lump sum severance payment equal to twelve (12)
months of the higher of (x) the Executive’s Base Compensation as in effect
immediately prior to such termination of Executive’s employment (or if such
termination is the result of the Executive’s resignation due to a material
reduction in the Executive’s Base Compensation, as in effect immediately prior
to such reduction) or (y) the Executive’s Base Compensation as of immediately
prior to the Change in Control.


5

--------------------------------------------------------------------------------





(ii)    Bonus Severance. A lump sum severance payment equal to one hundred
percent (100%) of the Executive’s Target Bonus as in effect for the fiscal year
in which the Executive’s termination of employment occurs.
(iii)    Equity Acceleration. Accelerated vesting as to one hundred percent
(100%) of the then‑unvested portions of all of Executive’s outstanding equity
awards that are granted on or after the Effective Date.
(iv)    Health Benefit. Subject to Section 8(d), the Company will provide Health
Benefit until the earlier of (A) a period of twelve (12) months from the date of
the Executive’s termination of employment, (B) the date upon which the Executive
and/or the Executive’s eligible dependents becomes covered under similar plans
or (C) the date upon which the Executive ceases to be eligible for coverage
under COBRA or other applicable law or policy governing such coverage.


6

--------------------------------------------------------------------------------





(c)    Voluntary Resignation; Termination for Cause; Death; Disability. If the
Executive’s employment with the Company terminates (i) voluntarily by the
Executive (other than for Good Reason), (ii) for Cause by the Company, or (iii)
as a result of the Executive’s death or Disability, then the Executive will not
be entitled to receive severance or other benefits except for those (if any) as
may then be established under the Company’s then existing severance and benefits
plans and practices or pursuant to other written agreements with the Company.
(d)    Conditions to Receipt of Health Benefit. To the extent the Executive is
covered under the Company’s U.S. health plans as of the time of the Executive’s
Qualified Termination, the Executive’s receipt of the Health Benefit is subject
to the Executive electing COBRA continuation coverage within the time period
prescribed pursuant to COBRA for the Executive and the Executive’s eligible
dependents. If the Company determines in its sole discretion that it cannot
provide the Health Benefit without potentially violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company will in lieu thereof provide to the Executive a taxable monthly
payment payable on the Company’s regularly scheduled payroll dates (except as
provided by the following sentence), in an amount equal to the monthly COBRA
premium that the Executive would be required to pay to continue the Executive’s
group health coverage in effect on the date of the Executive’s Qualified
Termination (which amount will be based on the rates then in effect for active
employees, subject to any subsequent changes in rates that are generally
applicable to the Company’s active employees) (each, a “Health Replacement
Payment”), which Health Replacement Payments will be made regardless of whether
the Executive elects COBRA continuation coverage and will end on the earlier of
(x) the date upon which the Executive obtains other employment or (y) the date
the Company has paid an amount totaling the number of Health Replacement
Payments equal to the number of months in the applicable Health Benefit period.
For the avoidance of doubt, the Health Replacement Payments may be used for any
purpose, including, but not limited to continuation coverage under COBRA, and
will be subject to all applicable tax withholdings. Notwithstanding anything to
the contrary under this Agreement, if at any time the Company determines in its
sole discretion that it cannot provide the Health Replacement Payments without
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), the Executive will not receive the Health
Replacement Payments or any further Health Benefit.
(e)    Offset. The severance payments and benefits the Executive would otherwise
be entitled to receive pursuant to Sections 8(a) or (b) will be reduced by any
liability the Company may have to the Executive for any severance payments or
benefits required under any applicable statute, law or regulation to the extent
permitted by applicable law.
(f)    Accrued Compensation. For the avoidance of any doubt, in the event of any
termination of the Executive’s employment with the Company, the Executive will
be entitled to receive all accrued but unpaid vacation, expense reimbursements,
wages, and other benefits due to the Executive under any Company-provided plans,
policies, and arrangements.
(g)    Transfer between the Company Group. For purposes of this Agreement, if
the Executive is involuntarily transferred from one member of the Company Group
to another, the


7

--------------------------------------------------------------------------------





transfer will not be a termination without Cause but may give the Executive the
ability to resign for Good Reason in accordance with Section 2(c).
(h)    Exclusive Remedy. In the event of a termination of the Executive’s
employment with the Company, the provisions of this Section 8 are intended to be
and are exclusive and in lieu of any other rights or remedies to which Executive
may otherwise be entitled, whether at law, tort or contract, in equity.
Executive will be entitled to no benefits, compensation or other payments or
rights upon termination of employment other than those benefits expressly set
forth in this Section 8, subject to applicable law.
9.    Conditions to Receipt of Severance/Timing of Severance.
(a)    Separation Agreement and Release of Claims. The receipt of any severance
payment or benefits pursuant to Sections 8(a) or (b) will be subject to (i) the
Executive resigning from all positions the Executive may hold as an officer or
director of a Company Group member and executing all documents the applicable
Company Group member determines, in its sole discretion, are necessary to
effectuate such resignations prior to the Release Deadline (as defined below)
(such resignation and execution of applicable documents, the “Resignations”),
and (ii) the Executive signing and not revoking a separation agreement and
release of claims in a form reasonably satisfactory to the Company (the
“Release”) and provided that such Release becomes effective and irrevocable no
later than sixty (60) days following the termination date (such deadline, the
“Release Deadline”). If the Resignations and the Release do not become effective
and irrevocable by the Release Deadline, the Executive will forfeit any rights
to severance payments or benefits under this Agreement. In no event will
severance payments or benefits be paid or provided until the Resignations and
the Release become effective and irrevocable. If earned, none of the severance
payments and benefits payable upon the Executive’s Qualified Termination under
Section 8 will be paid or otherwise provided prior to the sixtieth (60th day)
following the Executive’s Qualified Termination. Except with respect to the
extent that payments are delayed under Section 9(c), on the first regularly
scheduled Company payroll date following the 60th day following the Executive’s
Qualified Termination, the Company will pay or provide the Executive the
severance payments and benefits that the Executive would otherwise have received
under Section 8 on or prior to that date, with the balance of the severance
payments and benefits being paid or provided as originally scheduled.
(b)    Timing of Severance Payments. Provided that the Release and Resignations
become effective and irrevocable by the Release Deadline, any severance payments
or benefits under this Agreement will be paid on, or, in the case of
installments, will not commence until, the first regularly scheduled Company
payroll date following the date the Release and Resignations become effective
and irrevocable, and the remaining payments will be made as provided in the
Agreement (including any delay that may be required by Section 9(c)(ii)). In no
event will the Executive have discretion to determine the taxable year of
payment for any Deferred Payments.
(c)    Section 409A.
(i)Notwithstanding anything to the contrary in this Agreement, no Deferred
Payments will be paid or otherwise provided until the Executive has a
“separation from


8

--------------------------------------------------------------------------------





service” within the meaning of Section 409A. Similarly, no severance payable to
the Executive, if any, pursuant to this Agreement that otherwise would be exempt
from Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9) will be
payable until the Executive has a “separation from service” within the meaning
of Section 409A.
(ii)Notwithstanding anything to the contrary in this Agreement, if the Executive
is a “specified employee” within the meaning of Section 409A at the time of the
Executive’s separation from service (other than due to death), then the Deferred
Payments, if any, that are payable within the first six (6) months following the
Executive’s separation from service, will become payable on the first payroll
date that occurs on or after the date that is six (6) months and one (1) day
following the date of the Executive’s separation from service. All subsequent
Deferred Payments, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit. Notwithstanding anything herein
to the contrary, if the Executive dies following the Executive’s separation from
service, but prior to the six (6)-month anniversary of the separation from
service, then any payments delayed in accordance with this Section 9(c)(ii) will
be payable in a lump sum as soon as administratively practicable after the date
of the Executive’s death and all other Deferred Payments will be payable in
accordance with the payment schedule applicable to each payment or benefit. Each
payment, installment, and benefit payable under this Agreement is intended to
constitute a separate payment for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.
(iii)Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments. Any amount paid under this
Agreement that qualifies as a payment made as a result of an involuntary
separation from service pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury
Regulations that does not exceed the Section 409A Limit (as defined below) will
not constitute Deferred Payments.
(iv)The foregoing provisions and all compensation and benefits provided for
under this Agreement are intended to comply with or be exempt from the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities or ambiguous terms herein will be interpreted
to be exempt or so comply. The Company and the Executive agree to work together
in good faith to consider amendments to this Agreement and to take such
reasonable actions which are necessary, appropriate, or desirable to avoid
imposition of any additional tax or income recognition prior to actual payment
to the Executive under Section 409A. In no event will


9

--------------------------------------------------------------------------------





any Company Group member reimburse the Executive for any taxes that may be
imposed on the Executive as a result of Section 409A.
(d)    Compliance with Related Agreement. The Executive’s receipt of any
payments or benefits under Section 8(a) or (b) will be subject to the Executive
continuing to comply with the terms of the Related Agreement (as defined below)
and the provisions of this Agreement.
(e)    No Duty to Mitigate. The Executive will not be required to mitigate the
amount of any payment contemplated by this Agreement, nor will any earnings that
the Executive may receive from any other source reduce any such payment
10.    Limitation on Payments. In the event that the payments and benefits
provided for in this Agreement or otherwise payable to the Executive
(collectively, the “Payments”) (x) constitute “parachute payments” within the
meaning of Section 280G of the Code and (y) but for this Section 10, would be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Payments will be either:
(a)    delivered in full, or
(b)    delivered as to such lesser extent which would result in no portion of
such Payments being subject to the Excise Tax, whichever of the foregoing
amounts, taking into account the applicable federal, state and local income and
employment taxes and the Excise Tax, results in the receipt by the Executive, on
an after-tax basis, of the greatest amount of benefits, notwithstanding that all
or some portion of such benefits may be taxable under Section 4999 of the Code.
If a reduction in severance and other benefits constituting “parachute payments”
is necessary so that benefits are delivered to a lesser extent, reduction will
occur in the following order: (i) reduction of cash payments, which will occur
in reverse chronological order such that the cash payment owed on the latest
date following the occurrence of the event triggering such excise tax will be
the first cash payment to be reduced; (ii) cancellation of equity awards that
were granted “contingent on a change in ownership or control” within the meaning
of Section 280G of the Code in the reverse order of date of grant of the awards
(that is, the most recently granted equity awards will be cancelled first);
(iii) reduction of acceleration of vesting of equity awards, which will occur in
the reverse order of the date of grant for such equity awards (i.e., the vesting
of the most recently granted equity awards will be reduced first); and
(iv) reduction of other benefits paid or provided to the Executive, which will
occur in reverse chronological order such that the benefit owed on the latest
date following the occurrence of the event triggering such excise tax will be
the first benefit to be reduced. If more than one equity award was made to the
Executive on the same date of grant, all such awards will have their
acceleration of vesting reduced pro rata. In no event will the Executive have
any discretion with respect to the ordering of payment reductions.
Unless the Company and the Executive otherwise agree in writing, any
determination required under this Section 10 will be made in writing by the
Company’s legal counsel, a nationally recognized firm of independent public
accountants selected by the Company, or such other person or entity to which the
parties mutually agree (the “Firm”). For purposes of making the calculations
required by this Section 10, the Firm may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the


10

--------------------------------------------------------------------------------





application of Sections 280G and 4999 of the Code. The Company and the Executive
will furnish to the Firm such information and documents as the Accountants may
reasonably request in order to make a determination under this Section 10. The
Company will bear all costs the Firm may reasonably incur in connection with any
calculations contemplated by this Section 10.
11.    Definition of Terms.
(a)    “Change in Control” has the meaning given to it in the Company’s
2018 Equity Incentive Plan.
(b)    “Change in Control Period” means the period beginning on a Change in
Control and ending 12 months after the Change in Control.
(c)    “Code” means the Internal Revenue Code of 1986, as amended.
(d)    “Company Group” means the Company and its parents and subsidiaries.
(e)    “Deferred Payment” means any severance pay or benefits to be paid or
provided to the Executive (or the Executive’s estate or beneficiaries) pursuant
to this Agreement and any other severance payments or separation benefits, that
in each case, when considered together, are considered deferred compensation
under Section 409A.
(f)    “Qualified Termination” means a termination of the Executive’s employment
either (i) by the Company without Cause (excluding by reason of the Executive’s
death or Disability) or (ii) by the Executive for Good Reason, in either case,
during the Change in Control Period (a “CIC Qualified Termination”) or outside
of the Change in Control Period (a “Non-CIC Qualified Termination”).
(g)    “Section 409A” means Section 409A of the Code and any final regulations
and guidance thereunder and any applicable state law equivalent, as each may be
amended or promulgated from time to time.
(h)    “Section 409A Limit” will mean 2 times the lesser of: (i) the Executive’s
annualized compensation based upon the annual rate of pay paid to the Executive
during the Executive’s taxable year preceding the Executive’s taxable year of
Executive’s separation from service as determined under Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto; or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Internal
Revenue Code for the year in which the Executive’s separation from service
occurred.
12.    Representations of Executive. The Executive hereby represents and
warrants to the Company that (a) this Agreement is the valid, legal and binding
obligation of Executive, and (b) this Agreement does not, and the Executive’s
performance of her duties hereunder will not, violate any provision of any
agreement, indenture or other instrument, or any fiduciary or other obligation,
to which the Executive is a party or by which it is bound.


11

--------------------------------------------------------------------------------





13.    Related Agreement. Executive confirms that the terms of the Employee
Nondisclosure, Inventions and Solicitations Agreement that she has in place with
the Company (the “Related Agreement”) still apply. The Executive understands
that nothing in this Agreement or the Related Agreement shall in any way limit
or prohibit the Executive from engaging in any Protected Activity. For purposes
of this Agreement, “Protected Activity” means filing a charge or complaint with,
or otherwise communicating or cooperating with or participating in any
investigation or proceeding that may be conducted by any federal, state or local
government agency or commission, including the Securities and Exchange
Commission, the Equal Employment Opportunity Commission, the Occupational Safety
and Health Administration, and the National Labor Relations Board (“Government
Agencies”). The Executive understands that in connection with such Protected
Activity, the Executive is permitted to disclose documents or other information
as permitted by law, and without giving notice to, or receiving authorization
from, the Company Group. Notwithstanding, in making any such disclosures or
communications, the Executive agrees to take all reasonable precautions to
prevent any unauthorized use or disclosure of any information that may
constitute Proprietary Information to any parties other than the Government
Agencies. The Executive further understands that “Protected Activity” does not
include the disclosure of any Company Group attorney-client privileged
communications. In addition, Executive hereby acknowledges that the Company has
provided Executive with notice in compliance with the Defend Trade Secrets Act
of 2016 regarding immunity from liability for limited disclosures of trade
secrets. The full text of the notice is attached in Exhibit A.
14.    Indemnification. The Company hereby agrees to indemnify and hold harmless
Executive in accordance with the Indemnification Agreement executed on April 23,
2018, between the Company and the Executive.
15.    General Provisions.
(a)    Entire Agreement. This Agreement and the Related Agreement contain the
entire understanding between the parties hereto and supersedes any prior
employment and consulting agreements and understandings between the Executive
and the Company (or any subsidiary of the Company).
(b)    Nonassignability. Neither this Agreement nor any right or interest
hereunder shall be assignable by the Executive, her heirs, beneficiaries or
legal representatives without the Company’s prior written consent provided,
however, that nothing in this Section 15 shall preclude:
(i)    The Executive from designating a beneficiary to receive benefits payable
hereunder upon her death; or
(ii)    the personal representatives, administrators, or other legal
representatives of Executive or her estate from assigning any rights hereunder
to the person or persons entitled to such benefits.
The Company may assign this Agreement and its rights and interest hereunder
without notice to or the consent of the Executive.


12

--------------------------------------------------------------------------------





(c)    No Attachment. Except as required by law, no right to receive payments
under this Agreement shall be subject to anticipation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null,
void, and of no effect.
(d)    Notice. Any notice, consent, approval or other communication given
pursuant to the provisions of this Agreement shall be in writing and shall be
(i) delivered by hand, (ii) mailed by certified mail or registered mail, return
receipt requested, postage prepaid, or (iii) delivered by a nationally
recognized overnight courier, U.S. Post Office Express Mail, or similar
overnight courier which delivers only upon signed receipt of the addressee, and
addressed as follows:
If to the Company:     ESTABLISHMENT LABS
B15, Coyol Free Zone,
Alajuela, 20113, Costa Rica
Attention:    General Counsel
If to the Executive:    750 Calle Alella, Santa Barbara, CA 93109, US
    
Any notice shall be effective as of the time of receipt thereof by the addressee
or any agent of the addressee, except that in the event the addressee or such
agent of the addressee shall refuse to receive any notice given by registered
mail or certified mail as above provided or there shall be no person available
at the time of the delivery thereof to receive such notice, the time of the
giving of such notice shall be the time of such refusal or the time of such
delivery, as the case may be. Any party hereto may, by giving five (5) days
written notice to the other party hereto in the manner described herein,
designate any other address in substitution of the foregoing address to which
notice shall be given.
(e)    Modification. This Agreement may not be modified or amended except by an
instrument in writing signed by the party against whom enforcement is sought.
(f)    Waiver. No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.
(g)    Governing Law. The validity, construction, enforcement of and the
remedies under this Agreement shall be governed in accordance with the laws of
California.


13

--------------------------------------------------------------------------------





(h)    Headings. The section headings used herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
(i)    Binding Agreement. This Agreement shall be binding upon, and inure to the
benefit of, the Executive and the Company, and the Company’s successors and
assigns. The rights and obligations hereunder are also being granted for the
benefit of any Company Group member, and such rights and obligations may be
enforced by any Company Group member.
(j)    Additional Acts. The Executive and the Company each agrees to execute,
acknowledge and deliver all further instruments, agreements or documents and do
all further acts that are necessary or expedient to carry out this Agreement’s
intended purposes.
(k)    Construction. Each of the parties hereto declare that they or their
counsel participated in the drafting of this Agreement and that, accordingly,
this Agreement shall not be construed more strongly against any party hereto
because it drafted this Agreement.
(l)    Severability. The invalidity or unenforceability of any one or more of
the words, phrases, sentences, clauses, or sections contained in this Agreement
shall not affect the validity or enforceability of the remaining provisions of
this Agreement or any part of any provision, all of which are inserted
conditionally on their being valid in law, and in the event that any one or more
of the words, phrases, sentences, clauses or sections contained in this
Agreement shall be declared invalid or unenforceable, this Agreement shall be
construed as if such invalid or unenforceable word or words, phrase or phrases,
sentence or sentences, clause or clauses, or section or sections had not been
inserted or shall be enforced as nearly as possible according to their original
terms and intent to eliminate any invalidity or unenforceability. If any
invalidity or unenforceability is caused by the length of any period of time or
the size of any area set forth in any part of this Agreement, the period of time
or area, or both, shall be considered to be reduced to a period or area which
would cure the invalidity or unenforceability. A court of competent condition is
expressly authorized to modify any unenforceable provision of this Agreement in
lieu of severing such unenforceable provision in its entirety, whether by
rewriting the offending provision, adding additional language to this Agreement,
or making such other modifications as it deems warranted to carry out the intent
as embodied herein to the maximum extent permitted by law.
(m)    Remedies. Unless otherwise specified herein, no remedy conferred upon
either party to this Agreement is intended to be exclusive of any other remedy
herein or by law provided or permitted, but each shall be cumulative and shall
be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity. Every power or remedy given by this Agreement to
any party or to which such party may otherwise be entitled, may be exercised
concurrently or independently, from time to time, and as often as may be deemed
expedient and inconsistent remedies may be pursued. Because a breach of the
provisions of this Agreement or the Related Agreement will not adequately be
compensated by money damages, the Company Group shall be entitled, in addition
to any other right or remedy available, to an injunction restraining such breach
or a threatened breach and to specific performance of any such provision of this
Agreement or the Related Agreement and in any case no bond or other security
shall be required in connection


14

--------------------------------------------------------------------------------





therewith, and the parties hereby consent to the issuance of such injunction and
to the ordering of specific performance.
(n)    Enforcement. If any party hereto shall fail to perform any covenant or
condition hereof or shall otherwise be in breach of this Agreement, such party
shall pay to the non-defaulting party its reasonable attorneys’ fees and costs
incurred as a result of their efforts to enforce this Agreement (whether or not
litigation is commenced, at all trial and appellate levels and in bankruptcy).
(o)    Forum Selection: THE PARTIES HERETO EXPRESSLY SUBMIT THEMSELVES TO AND
AGREE THAT ALL ACTIONS ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
RELATIONSHIP BETWEEN THE PARTIES HERETO SHALL OCCUR SOLELY IN THE VENUE AND
JURISDICTION OF CALIFORNIA.
(p)    Execution in Counterparts. The parties hereto may execute this Agreement
in two or more counterparts, each of which shall be deemed to be an original,
but all such counterparts shall constitute one and the same instrument, and all
signatures need not appear on any one counterpart.
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.
ESTABLISHMENT LABS HOLDINGS INC.
 
EXECUTIVE
/s/ Juan José Chacón Quirós
 
/s/ Renee Gaeta
Name: Juan José Chacón Quirós
 
Name: Renee Gaeta
Title: Chief Executive Officer
 
 
 
 
 





15

--------------------------------------------------------------------------------







EXHIBIT A
Section 7 of the Defend Trade Secrets Act of 2016


“ . . . An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that—(A)
is made—(i) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. . . . An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual—(A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.”




16